EXHIBIT 10.7
Execution Version
SPONSOR SUPPORT AGREEMENT
This SPONSOR SUPPORT AGREEMENT (this “Agreement”), is entered into as of October
27, 2020 (the “Effective Date”), by and among Elk Hills Power, LLC, a Delaware
limited liability company (the “Company”), California Resources Corporation, a
Delaware corporation (the “Sponsor”), and EHP Midco Holding Company, LLC, a
Delaware limited liability company (the “Issuer”). The Company, the Sponsor and
the Issuer are referred to collectively as the “Parties” and each individually
as a “Party.” Capitalized terms used but not otherwise defined in this Agreement
have the meanings ascribed to such terms in the Note Purchase Agreement, dated
as of October 27, 2020, by and among the Issuer, which directly owns 100% of the
Equity Interests of the Company, the note holders party thereto from time to
time, and Wilmington Trust, National Association, as collateral agent for the
Secured Parties (as may be further amended, restated, supplemented, amended and
restated or otherwise modified from time to time, the “Note Purchase
Agreement”).
WHEREAS, on July 15, 2020, the Company and the Sponsor entered into that certain
Settlement and Assumption Agreement, by and among (a) the Sponsor,
(b) California Resources Elk Hills, LLC (“CREH”), (c) the Company, (d) ECR
Corporate Holdings GP LLC, ECR I, L.P., SSF IV Energy I AIV 1, L.P., SSF IV
Energy I AIV 2, L.P. and AEOF ECR Holdings, L.P. (collectively, “Ares”) and
(e) ECR Corporate Holdings L.P., a portfolio company of Ares (“ECRCH,” and
together with Ares, the “Ares Entities”) (as may be further amended, restated,
supplemented, amended and restated or otherwise modified from time to time, the
“Settlement Agreement”);
WHEREAS, pursuant to the Settlement Agreement, on the Settlement Effective Date
(as defined in the Settlement Agreement), the Sponsor was granted the ability
to, subject to the terms and conditions of the Settlement Agreement, cause the
Ares Entities to exchange all of the equity interests in the Company owned by
the Ares Entities for the consideration set forth in the Settlement Agreement
(such right, the “Conversion Right”);
WHEREAS, pursuant to the Settlement Agreement, the Conversion Right is
exercisable by the Sponsor in connection with the confirmation of the Plan;
WHEREAS, the Plan was confirmed on October 13, 2020 (the “Plan Confirmation”);
WHEREAS, following the Plan Confirmation and immediately prior to the execution
of this Agreement, the Sponsor exercised the Conversion Right;
WHEREAS, in connection with the exercise of the Conversion Right and pursuant to
the Amended and Restated Restructuring Support Agreement, dated as of June 24,
2020, by and among Sponsor, the other Company Parties, the Consenting Creditors,
ECRCH and the other parties thereto (each as defined in such Amended and
Restated Restructuring Support Agreement), the Company desires for the Sponsor
to agree to certain covenants set forth in this Agreement for the benefit of the
Company, the Issuer and all of their respective Subsidiaries (collectively, the
“Company Group”), including with respect to the Company Group’s current assets
and such other assets that the Company Group may acquire, own or lease after the
Effective Date; and



--------------------------------------------------------------------------------



WHEREAS, as consideration for the benefits received pursuant to the Plan, the
Sponsor is willing to agree to such covenants for the benefit of the Company
Group, subject to the terms and conditions of this Agreement.
NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth in this Agreement and for good and valuable consideration, the receipt and
sufficiency of which are acknowledged, the Parties agree as follows:
Section 1.    Definitions. As used in this Agreement, the following terms have
the meanings indicated:
“35R Cogen Facility” means the 35R Cogeneration facility, located at the Elk
Hills oil field in Tupman, California.
“Bypass Assets” means, with respect to the Sponsor Group, any of their
respective assets owned as of the Effective Date (including, without limitation,
the Legacy System) or any assets acquired or developed at any time after the
Effective Date (including any other electricity and steam generation assets
involving solar and cogeneration facilities), in each case, excluding the
Primary Collateral and any Excluded Sources.
“Bypass Plan” means any plan, proposal, arrangement or Contract to use any
Bypass Assets for gas processing services or electricity and steam requirements,
in each case, (a) to the extent related to the Elk Hills Field and (b) that
would result in (i) the Company and the Excluded Sources no longer being (A) the
Sponsor Group’s sole providers of electricity and steam to the Elk Hills Field
or (B) the primary processors of the Sponsor Group’s Gas produced from the Elk
Hills Field or (ii) the Sponsor Group no longer using the Primary Collateral and
any applicable Excluded Sources as their respective sole sources of electricity
and steam to, or primary processor of Gas produced from, the Elk Hills Field.
“Contract” means any contract, agreement, indenture, note, bond, mortgage, deed
of trust, loan, instrument, lease, license, commitment or other arrangement,
understanding, undertaking, commitment or obligation, whether written or oral.
“Dormant Status” means the idled, non-operated (other than maintenance and other
minimal customary operations required by Law), non-producing status of a
facility.
“Elk Hills Field” means the oil and natural gas field located in the San Joaquin
basin in Kern County, California.
“Gas” means natural gas produced in its original state from gas and/or oil
wells.
“Law” means any federal, state, local or foreign Order, writ, injunction,
judgment, settlement, award, decree, statute, law (including common law), rule,
regulation or other provision of a Governmental Authority having the force or
effect of law.
“Legacy System” means the 35R Cogen Facility and the LTS Plants.
2

--------------------------------------------------------------------------------



“LTS Plants” means the low temperature separation gas plants, known as LTS-1 and
LTS-2, located near the Elk Hills Field.
“Noteholders” means the Ares Entities or any other holder or purchaser of the
Notes issued pursuant to the Note Purchase Agreement.
“Order” means any order, injunction, judgment, decree, award, ruling, writ,
determination, assessment or arbitration award of a Governmental Authority.
“Plan” has the meaning given to such term in the Settlement Agreement.
“Primary Collateral” means (a) the facilities of the Company Group, the LTS
Plants and any assets of the Company Group necessary or appropriate for the
operation and ownership of the facilities of the Company Group and the LTS
Plants, in each case, as of the Effective Date, and any real property rights,
including under lease agreements, of the Company Group, including any such
rights granted to the Company Group by the Sponsor or any of its Affiliates,
(b) any existing and future third party offtake contracts for gas processing,
steam and electricity power generated by or provided by the Company (including,
in each case, any replacements of the foregoing), and (c) all of the equity of
the Company held by Issuer.
“Sponsor Group” means Sponsor, CREH and their respective controlled Affiliates
(but excluding the members of Company Group).
Section 2.    Sponsor Covenants.
(a)    Funding and Contract Requirements. From and after the Effective Date, the
Sponsor shall fund, as and when each of the same shall become due and payable,
any and all costs, fees, taxes and expenses incurred or payable by the Company
Group or by Issuer (or its successor or permitted assigns) in connection with
the ownership, operation and financing of the Primary Collateral, including
(without limitation) (i) interest payments and the other Obligations, as and
when the same become due and payable under the Note Documents; provided that
notwithstanding the foregoing, in no event shall the Sponsor be required to fund
any payment of principal (whether directly or as part of any claim by a
Noteholder asserting payment of principal as a form of damages or otherwise)
under this Agreement and (ii) in respect of costs and expenses, operating and
maintenance costs of any kind and capital expenditures (including maintenance
capital expenditures), in each case, as required to operate and maintain the
Primary Collateral (A) in good working order and (B) in the ordinary course of
business in accordance with industry standards and to the extent necessary to
comply with this Agreement (including ‎Section 2(c)) and any contractual
obligations or commercial arrangements, if any, relating to the Primary
Collateral to which the Company Group or the Sponsor Group, as applicable, are
or become party to (such contractual obligations or commercial arrangements, the
“Contract Requirements”).
(b)    Employees. From and after the Effective Date, the Sponsor shall (and
shall cause the other members of the Sponsor Group to) make a sufficient number
of employees of the Sponsor Group available to perform functions necessary for
the Company Group or the Issuer, as applicable, to maintain the Primary
Collateral (i) in good working order and (ii) in the ordinary course of business
in accordance with industry standards and otherwise to the extent necessary to
comply with this Agreement (including ‎Section 2(c)) and the Contract
Requirements.
3

--------------------------------------------------------------------------------



(c)    Operations. From and after the Effective Date, Sponsor shall (and shall
cause the other members of the Sponsor Group to) (i) take all actions reasonably
necessary to cause the Company Group to operate and maintain the Primary
Collateral, in all material respects, in good working order and in the ordinary
course of business in accordance with industry standards and the Contract
Requirements, including maintenance of all relevant permits and authorizations
required by Law and (ii) perform such obligations: (A) in a good, workmanlike
and efficient manner in accordance in all material respects with all applicable
Laws and the terms of all Contracts and Permits to which any of the Primary
Collateral or the Company is bound; (B) as a reasonable prudent operator in the
oil and gas industry that also operates power generation and gas processing
facilities; and (C) with the same degree of diligence and care that the Sponsor
Group exercises with respect to the ownership and operation of any of the
Sponsor Group’s other midstream and power generation assets.
(d)    Nature of the Company’s Services.
(i)    Subject to ‎Section 2(d)(iii), from and after the Effective Date, (A) the
Company shall be the Sponsor Group’s primary provider of electricity and steam
to, and shall be the primary processor of the Sponsor Group’s Gas produced from,
the Elk Hills Field, (B) the Sponsor Group shall use the Primary Collateral as
their respective primary sources of electricity and steam to, and primary
processor of Gas produced from, the Elk Hills Field and (C) the Sponsor Group
shall not pursue or otherwise attempt to effect a Bypass Plan.
(ii)    In exchange for the services described in ‎Section 2(d)(i), from which
the Sponsor Group derives substantial benefit, the Sponsor Group (A) shall not
be required to make any cash payments to the Company in consideration for any
Gas processing services, electricity or steam provided by the Company, and
(B) shall provide the Company with all of the Company’s Gas requirements, at no
cash cost to the Company Group, to the extent necessary for the Company to
operate and maintain the Primary Collateral in accordance with this Agreement
and satisfy the Contract Requirements.
(iii)    So long as the Sponsor Group is not in breach of ‎Section 2(d)(i)(C) or
Section 2(d)(ii)(B), the Sponsor Group may use, own, operate or invest in
electricity and steam generation assets and sources (including solar and
cogeneration facilities) other than the Primary Collateral for use in respect of
or related to the Elk Hills Field if the Sponsor Group continues to utilize the
Primary Collateral for at least 75% of the Elk Hills Field’s electricity and
steam needs on an annual basis (such sources of electricity and steam providing
up to 25% of the Elk Hills Field’s electricity and steam needs on an annual
basis, the “Excluded Sources”) except due to an event or circumstance (or
combination of events and/or circumstances, and in any case only for so long as
such event or circumstance shall exist) (A) that materially impairs the ability
of the Sponsor to utilize the Primary Collateral as required by this ‎Section
2(d)(iii), (B) the occurrence of which was not within the reasonable control of
or caused by the Sponsor or its Affiliates, (C) the effects of which the Sponsor
could not have avoided by the exercise of due diligence and care and (D) that
was not reasonably contemplated by the Parties as of the Effective Date (and
excluding, for the avoidance of doubt, (x) unfavorable market conditions for use
of the Primary Collateral and (y) economic hardship).
4

--------------------------------------------------------------------------------



(iv)    Notwithstanding anything to the contrary in this ‎Section 2, solely with
respect to the LTS Plants, the Sponsor may, in its good faith discretion, elect
to preserve the Dormant Status of the LTS Plants and, so long as the LTS Plants
remain in the Dormant Status, Sponsor shall have no obligation to maintain or
make capital investments or improvements in the LTS Plants other than (A) any
costs required, in accordance with industry standards, to maintain the LTS
Plants in the Dormant Status; (B) as may be required from time to time pursuant
to applicable Laws; or (C) such actions as may become necessary to avoid any
Material Adverse Effect or have an adverse effect on the validity of the
Collateral Agent’s security interests in and liens on the Primary Collateral or
enforceability of the rights and remedies of the Secured Parties under the Loan
Documents against any Company Party.
(e)    Notification. Sponsor shall notify the Company and the Collateral Agent
of any Breach, or any breach or failure to perform that if uncured, would
constitute a Breach, as promptly as reasonably possible, and in any event within
ten Business Days, following any Responsible Officer of Sponsor or any of its
Affiliates with responsibility for managing the Company obtaining knowledge of
such Breach.
(f)    Third Party Arrangements. The Sponsor shall, and shall cause the Sponsor
Group to, agree that it shall not enter into any third party Contract, and shall
not permit the Company to enter into any third party Contract, for the sale of
any services or products, including any gas processing services, steam or
electricity, produced by or provided by the Company except to the extent that
(i) the Company is a direct party to such third party Contract and (ii) such
third party Contract provides for the payment of all amounts in exchange for
such services or products to be paid into a bank account of the Company that is
subject to a Control Agreement pursuant to the Note Purchase Agreement. The
Parties agree that it is the intention that all revenues or earnings generated
by the Primary Collateral shall be deposited into such a bank account and no
back-to-back intercompany or other affiliate arrangements shall be permitted (it
being understood, however, that this Section 2(f) shall not prohibit the ability
to make Restricted Payments to the Sponsor or its Affiliates in accordance with
the terms of the Note Purchase Agreement).
(g)    RBL and Second Lien Documents. The Sponsor hereby covenants and agrees
that it shall not amend, modify, or permit the amendment or modification of, the
definition of “EHP”, “EHP Collateral”, “EHP Discharge Date”, “EHP Entities”,
“EHP Midco”, “EHP Note Purchase Agreement”, “EHP Notes”, “EHP Topco”, “Permitted
EHP Payments”, “Permitted Refinancing Indebtedness”, Sections 5.2(f), 10.1(c),
10.2(s), 10.7, 10.9(k) or 10.18 of the CRC Debt Agreements or any analogous
provision in the case of any amendment, refinancing or other replacement, in
each case, in a manner that makes any of those provisions more restrictive
vis-à-vis this Agreement, the Note Documents, the Noteholders, the Primary
Collateral and the Issuer, the Company and Holdings than exists on the Closing
Date.
Section 3.    Term; Termination; Survival.
(a)    Term; Termination. The obligations of the Sponsor shall commence on the
Effective Date and shall continue indefinitely until the earlier to occur of:
(i)    the Note Purchase Agreement is terminated in accordance with its terms;
5

--------------------------------------------------------------------------------



(ii)    the Noteholders electing by written notice to the Company, in the sole
and absolute discretion of the Noteholders, to terminate this Agreement upon the
occurrence of any of the following: (A) the Sponsor breaches or otherwise fails
to perform any covenant or agreement set forth in ‎Section 2(a), and, in the
case of defaults on the payment of any interest due under the Note Purchase
Agreement, such breach or failure remains uncured (if curable) for 3 Business
Days following notice to the Company and the Noteholders and in such other
cases, such breach or failure could be reasonably expected to (1) create unsafe
working, operation or maintenance conditions or otherwise violate in any
material way any applicable Law, (2) cause the operation of the Primary
Collateral to fall below the standard of a prudent operator of similar
facilities, (3) otherwise have a materially adverse impact on the ability of the
Primary Collateral to operate and be maintained in accordance with acceptable
industry standards or (4) otherwise have a materially adverse impact on the
value of the Primary Collateral or the rights of the holders of the Eligible
Notes with respect thereto, in each case, if such breach or failure remains
uncured (if curable) for 30 days following notice to the Company and the
Noteholders; and (B) the material breach or failure to perform by the Sponsor of
any other covenant or agreement in this Agreement, in each case, if such breach
or failure remains uncured (if curable) for 30 days following notice to the
Company and the Noteholders (any of the foregoing clauses (A) and (B), a
“Breach”);
(iii)    the Parties and the Noteholders otherwise mutually agree in writing to
terminate this Agreement; or
(iv)    the foreclosure and sale of any Collateral by any secured party under
the Note Documents or an exercise of remedies by any secured party under the
Note Documents with respect to Equity Interests pledged to secure the
Obligations.
(b)    Survival. Notwithstanding anything to the contrary in this Agreement, ,
‎Section 3(b) and ‎Section 4 shall survive termination of this Agreement.
Section 2(g) and Section 3(c) shall survive termination of this Agreement until
the Obligations (other than any contingent indemnification obligations) are
fully and finally paid and discharged, expired or terminated in accordance with
the Note Documents. The termination or expiration of this Agreement shall not
relieve any Party from any expense, liability or other obligation or remedy
which has accrued or attached prior to the date of such termination or
expiration.
(c)    Data; Transition Services. If this Agreement is terminated by the
Noteholders pursuant to Section 3(a)(ii) or Section 3(a)(iv), the Sponsor shall,
and shall cause the other members of the Sponsor Group to, provide the
Noteholders full access to the Project and all information, data and records
relating thereto, and comply with all reasonable requests by the Noteholders or
their designee in connection with taking over the operation and maintenance
duties, including the execution and delivery of documents and taking of other
actions, in each case as shall be necessary to facilitate the orderly transition
of duties from Sponsor Group to Noteholders or their designee.
Section 4.    Miscellaneous.
(a)    Amendment and Waiver. This Agreement may not be amended, nor any
provision of this Agreement waived, without the prior written consent of the
Parties and the Noteholders. No course of dealing between or among any Persons
having any interest in this
6

--------------------------------------------------------------------------------



Agreement shall be deemed effective to modify, amend or discharge any part of
this Agreement or any rights or obligations of any Person under or by reason of
this Agreement.
(b)    Notices. Except as expressly set forth to the contrary in this Agreement,
all notices, requests or consents provided for or permitted to be given under
this Agreement must be in writing and must be given either by (i) depositing
such writing with a reputable overnight courier for next day delivery, (ii)
depositing such writing in the United States mail, addressed to the recipient,
postage paid, and registered or certified with return receipt requested or (iii)
delivering such writing to the recipient in person, by courier or by electronic
mail transmission; and a notice, request or consent given under this Agreement
is effective upon receipt against the Person who receives it. Whenever any
notice is required to be given by Law or this Agreement, a written waiver,
signed by the Person entitled to notice, whether before or after the time stated
by such Law or by this Agreement, as applicable, shall be deemed equivalent to
the giving of such notice. All notices, requests and consents to be sent to a
Party must be sent to or made at the following address or email given for that
Party, or such other address or email as that Party may specify by notice to the
other Parties:
If to the Sponsor:
California Resources Corporation
27200 Tourney Road, Suite 200
Santa Clarita, California 91355
Attention: General Counsel
Email: michael.preston@crc.com
with a copy to (which shall not constitute notice):
Sullivan & Cromwell LLP
1888 Century Park East, 21st Floor
Los Angeles, California 90067-1725
Attention: Alison S. Ressler
Email: resslera@sullcrom.com
If to the Company:
Elk Hills Power, LLC
c/o California Resources Corporation
27200 Tourney Road, Suite 200
Santa Clarita, California 91355
Attention: General Counsel
Email: michael.preston@crc.com
with a copy to (which shall not constitute notice):
Sullivan & Cromwell LLP
1888 Century Park East, 21st Floor
Los Angeles, California 90067-1725
7

--------------------------------------------------------------------------------



Attention: Alison S. Ressler
Email: resslera@sullcrom.com
If to the Issuer:
EHP Midco Holding Company, LLC
27200 Tourney Road, Suite 200
Santa Clarita, California 91355
Attention: General Counsel
Email: michael.preston@crc.com
with a copy to (which shall not constitute notice):
Sullivan & Cromwell LLP
1888 Century Park East, 21st Floor
Los Angeles, California 90067-1725
Attention: Alison S. Ressler
Email: resslera@sullcrom.com
If to the Noteholders (to the extent such Noteholders constitute the Ares
Entities):
c/o Ares Management LLC
2000 Avenue of the Stars, 12th Floor
Los Angeles, CA 90067
Attention: Nathan Walton
Email: nwalton@aresmgmt.com
with a copy to (which shall not constitute notice):
Kirkland & Ellis LLP
609 Main St.
Houston, TX 77002
Attention: John Pitts, P.C.; Lucas E. Spivey, P.C.
Email: john.pitts@kirkland.com; lucas.spivey@kirkland.com
If to the Collateral Agent:
Wilmington Trust, National Association
50 South Sixth Street, Suite 1290
Minneapolis, MN 55402
Attention: Nikki Kroll
Telephone: (612) 430-3080
Email: nkroll@wilmingtontrust.com
with a copy to (which shall not constitute notice):
Arnold & Porter Kaye Scholer LLP
8

--------------------------------------------------------------------------------



250 West 55th Street
New York, NY 10019
Attention: Alan Glantz
Telephone: (212) 836-7253
Email: alan.glantz@arnoldporter.com
(c)    Assignment. This Agreement and all of the provisions of this Agreement
shall be binding upon and inure to the benefit of the Parties and their
respective heirs, successors and permitted assigns. Notwithstanding the
foregoing, neither this Agreement nor any of the rights, interests or
obligations under this Agreement shall be assigned (including by operation of
law) by any Party without the prior written consent of the other Party, the
Noteholders and, in respect of any assignment by the Sponsor of its rights,
interests or obligations hereunder, the Majority Lenders (as defined under the
certain Credit Agreement, dated as of October 27, 2020, among CRC, the several
lenders from time to time party thereto and Alter Domus Products Corp., as
administrative agent and collateral agent, in each case as amended, supplemented
or otherwise modified from time to time, and any refinancing indebtedness
thereof). Any attempted assignment or delegation in contravention of this
Agreement shall be null and void. Notwithstanding the foregoing, the Issuer and
the Company may collaterally assign their rights under this Agreement to the
Noteholders, and in connection therewith, the Sponsor agrees to execute and
deliver a consent and agreement to collateral assignment in the form attached to
the Note Purchase Agreement at Exhibit 4.15. In connection with the Closing, the
Sponsor further agrees to furnish or cause to be furnished to the Collateral
Agent such other documents as may reasonably be requested by the Collateral
Agent, including an opinion of counsel to Sponsor, certificates of good
standing, organizational certificates and resolutions of Sponsor’s board of
directors authorizing the execution and delivery of this Agreement.
(d)    Severability. Each provision of this Agreement shall be interpreted in
such manner as to be effective and valid under applicable Law. If any provision
of this Agreement is held to be invalid, illegal or unenforceable in any respect
under any applicable Law in any jurisdiction, such invalidity, illegality or
unenforceability will not affect any other provision or the effectiveness or
validity of any provision in any other jurisdiction. Should any ruling or
illegality, invalidity or unenforceability be obtained, this Agreement will be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision had never been contained in this Agreement.
In addition, if such term or provision could be drawn more narrowly so as not to
be illegal, invalid, prohibited or unenforceable in such jurisdiction, it shall
be so narrowly drawn, as to such jurisdiction, without invalidating the
remaining terms and provisions of this Agreement or affecting the legality,
validity or enforceability of such term or provision in any other jurisdiction.
(e)    Third-Party Beneficiaries and Obligations. This Agreement shall inure to
the benefit of and be binding upon the Parties and their respective successors
and permitted assigns. The Noteholders are made express third party
beneficiaries of the obligations of the Sponsor set forth in this Agreement.
Sponsor (on behalf of itself and its Affiliates) agrees that each Party (and, to
the extent provided in this Agreement, the Noteholders) shall be entitled to
enforce specifically the terms of this Agreement following any Breach, and
Sponsor agrees (on behalf of itself and its Affiliates) not to oppose the
granting of specific performance or other equitable relief on the basis that a
Party (or, to the extent provided in this Agreement, the Noteholders) has an
adequate remedy
9

--------------------------------------------------------------------------------



at law or that an award of specific performance is not an appropriate remedy for
any reason at law or in equity. Sponsor (on behalf of itself and its Affiliates)
further agrees that a Party (or, to the extent provided in this Agreement, the
Noteholders) shall not be required to post a bond or undertaking in connection
with any specific performance or other equitable relief sought in accordance
with this ‎Section 4(e). Except as set forth in this ‎Section 4(e), nothing in
this Agreement, express or implied, is intended to or shall confer upon any
Person other than the Parties or their respective successors and permitted
assigns, any rights, remedies or liabilities under or by reason of this
Agreement.
(f)    Integration. This Agreement and the other Note Documents are intended by
the Parties as a final expression of their agreement and intended to be a
complete and exclusive statement of the agreement and understanding of the
Parties in respect of the subject matter contained in this Agreement and the
other Note Documents. The Note Documents supersede all prior agreements and
understandings between the Parties with respect to such subject matter. Each of
the Parties acknowledges and agrees that in executing this Agreement, the intent
of the Parties in this Agreement and the other Note Documents shall constitute
an unseverable and single agreement of the Parties with respect to the
transactions contemplated by this Agreement and such other Note Documents. On
behalf of itself and each of its Affiliates, each Party waives any claim or
defense based upon the characterization that this Agreement and the other Notes
Documents are anything other than a true single agreement relating to such
matters. Each Party further acknowledges and agrees the matters set forth in
this ‎Section 4(f) constitute a material inducement to enter into this Agreement
and the other Notes Documents. Each of the Parties stipulates and agrees: (i)
not to challenge the validity, enforceability or characterization of this
Agreement and the other Notes Documents as a single, unseverable instrument
pertaining to the matters that are the subject of such agreements; (ii) this
Agreement and the other Notes Documents shall be treated as a single integrated
and indivisible agreement for all purposes, including the bankruptcy of any
Party and (iii) not to assert or take or omit to take any action inconsistent
with the agreements and understandings set forth in this ‎Section 4(f).
(g)    Counterparts. This Agreement may be executed in multiple counterparts and
delivered by facsimile or portable document format (.pdf), each of which, when
executed, shall be deemed an original, and all of which shall constitute but one
and the same instrument binding on all the Parties.
(h)    No Strict Construction. Notwithstanding the fact that this Agreement has
been drafted or prepared by one of the Parties, each Party confirms that they
and their respective counsel have reviewed, negotiated and adopted this
Agreement as a joint agreement. As a result, the understanding of the Parties
and the language used in this Agreement shall be deemed to be the language
chosen by the Parties to express their mutual intent, and no rule of strict
construction shall be applied against any Person.
(i)    Captions. The captions used in this Agreement are for convenience of
reference only and do not constitute a part of this Agreement. Consequently, the
captions shall not be deemed to limit, characterize or in any way affect any
provision of this Agreement, and all provisions of this Agreement shall be
enforced and construed as if no such caption or description had been used in
this Agreement.
10

--------------------------------------------------------------------------------



(j)    Governing Law. This Agreement has been executed and delivered and shall
be construed, interpreted and governed pursuant to and in accordance with the
laws of the State of New York, without regard to any conflict of laws principles
which, if applied, might permit or require the application of the laws of
another jurisdiction.
(k)    CONSENT TO JURISDICTION. EACH PARTY TO THIS AGREEMENT CONSENTS TO THE
NON-EXCLUSIVE JURISDICTION OF ANY NEW YORK STATE OR FEDERAL COURT SITTING IN THE
BOROUGH OF MANHATTAN, THE CITY OF NEW YORK. EACH PARTY IRREVOCABLY AGREES THAT
ALL ACTIONS OR PROCEEDINGS ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT (WHETHER SUCH ACTIONS OR PROCEEDINGS
ARE BASED IN STATUTE, TORT, CONTRACT OR OTHERWISE), SHALL BE LITIGATED IN SUCH
COURTS. EACH PARTY: (i) CONSENTS TO SUBMIT ITSELF TO THE PERSONAL JURISDICTION
OF SUCH COURTS FOR SUCH ACTIONS OR PROCEEDINGS; (ii) AGREES THAT IT WILL NOT
ATTEMPT TO DENY OR DEFEAT SUCH PERSONAL JURISDICTION BY MOTION OR OTHER REQUEST
FOR LEAVE FROM ANY SUCH COURT AND (iii) AGREES THAT IT WILL NOT BRING ANY SUCH
ACTION OR PROCEEDING IN ANY COURT OTHER THAN SUCH COURTS. EACH PARTY ACCEPTS FOR
ITSELF AND IN CONNECTION WITH ITS PROPERTIES, GENERALLY AND UNCONDITIONALLY, THE
EXCLUSIVE AND IRREVOCABLE JURISDICTION AND VENUE OF THE COURTS DESCRIBED IN THIS
SECTION ‎4(k). EACH PARTY WAIVES ANY DEFENSE OF FORUM NON CONVENIENS, AND
IRREVOCABLY AGREES TO BE BOUND BY ANY NON-APPEALABLE JUDGMENT RENDERED IN
CONNECTION WITH SUCH ACTIONS OR PROCEEDINGS. A COPY OF ANY SERVICE OF PROCESS
SERVED UPON THE PARTIES SHALL BE MAILED BY REGISTERED MAIL TO THE RESPECTIVE
PARTY. NOTWITHSTANDING THE FOREGOING, UNLESS OTHERWISE PROVIDED BY APPLICABLE
LAW, ANY FAILURE TO MAIL SUCH COPY SHALL NOT AFFECT THE VALIDITY OF SERVICE OF
PROCESS. IF ANY AGENT APPOINTED BY A PARTY REFUSES TO ACCEPT SERVICE, EACH PARTY
AGREES THAT SERVICE UPON THE APPROPRIATE PARTY BY REGISTERED MAIL SHALL
CONSTITUTE SUFFICIENT SERVICE. NOTHING IN THIS AGREEMENT SHALL AFFECT THE RIGHT
OF A PARTY TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW.
(l)    WAIVER OF JURY TRIAL. TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW,
EACH OF THE PARTIES TO THIS AGREEMENT WAIVES ITS RESPECTIVE RIGHTS TO A JURY
TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS
AGREEMENT OR ANY DEALINGS BETWEEN THEM RELATING TO THE SUBJECT MATTER OF THIS
AGREEMENT. EACH PARTY ALSO WAIVES ANY BOND OR SURETY OR SECURITY UPON SUCH BOND
WHICH MIGHT, BUT FOR THIS WAIVER, BE REQUIRED OF ANY OF THE OTHER PARTIES. THE
SCOPE OF THIS WAIVER IS INTENDED TO BE ALL-ENCOMPASSING OF ANY AND ALL DISPUTES
THAT MAY BE FILED IN ANY COURT AND THAT RELATE TO THE SUBJECT MATTER OF THIS
AGREEMENT, INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS, AND
ALL OTHER COMMON LAW AND STATUTORY CLAIMS. EACH PARTY ACKNOWLEDGES THAT THIS
WAIVER IS A
11

--------------------------------------------------------------------------------



MATERIAL INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP, THAT EACH HAS ALREADY
RELIED ON THE WAIVER IN ENTERING INTO THIS AGREEMENT AND THAT EACH WILL CONTINUE
TO RELY ON THE WAIVER IN THEIR RELATED FUTURE DEALINGS. EACH PARTY FURTHER
WARRANTS AND REPRESENTS THAT IT HAS REVIEWED THIS WAIVER WITH ITS LEGAL COUNSEL,
AND THAT EACH KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING
CONSULTATION WITH LEGAL COUNSEL. THIS WAIVER IS IRREVOCABLE, MEANING THAT IT MAY
NOT BE MODIFIED EITHER ORALLY OR IN WRITING. EACH PARTY FURTHER AGREES THAT THE
WAIVER SET FORTH IN THIS SECTION ‎4(l) SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS,
RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO THIS AGREEMENT OR TO ANY OTHER
DOCUMENTS OR AGREEMENTS RELATING TO THE TRANSACTION CONTEMPLATED BY THIS
AGREEMENT. IN THE EVENT OF LITIGATION, THIS AGREEMENT MAYBE FILED AS A WRITTEN
CONSENT TO A TRIAL BY THE COURT.
(m)    Remedies; Specific Enforcement. Except as otherwise set forth in this
Agreement, the remedies provided by this Agreement are cumulative, not
exclusive, of any remedies provided by Law or in equity, and may be pursued
separately, successively, or concurrently. Each Party acknowledges that it would
be impossible to determine the amount of damages that would result from any
breach of any provision of this Agreement and that the remedy at law for any
breach, or threatened breach, of any of such provisions would likely be
inadequate and, accordingly, agrees that the other Party shall, in addition to
any other rights or remedies which it may have, be entitled to such equitable
relief as may be available from any court of competent jurisdiction to compel
specific performance of, or restrain any party from violating, any of such
provisions.
(n)    Interpretation. The section and other headings and subheadings contained
in this Agreement are solely for the purpose of reference, are not part of the
agreement of the Parties, and shall not in any way affect the meaning or
interpretation of this Agreement. Whenever required by the context, any pronoun
used in this Agreement shall include the corresponding masculine, feminine or
neuter forms, and the singular form of nouns, pronouns and verbs shall include
the plural and vice versa. Unless otherwise specified, all references to days or
months shall be deemed references to calendar days or months. Unless the context
otherwise requires, any reference to a “Section” shall be deemed to refer to a
section of this Agreement. The word “including” shall mean “including, without
limitation”. Reference to any agreement, document or instrument means such
agreement, document or instrument as amended or otherwise modified from time to
time in accordance with the terms of such document, and if applicable to this
Agreement. The use of the words “or,” “either” and “any” shall not be exclusive.
If an ambiguity or question of intent or interpretation arises, this Agreement
shall be construed as if drafted jointly by the Parties, and no presumption or
burden of proof shall arise favoring or disfavoring any Party by virtue of the
authorship of any of the provisions of this Agreement. Wherever a conflict
exists between (i) this Agreement and the CRC Guaranty Agreement, the CRC
Guaranty Agreement shall control or (ii) this Agreement and any other agreement
entered into by any member of the Sponsor Group with any member of the Company
Group, this Agreement shall control but, in each case, solely to the extent of
such conflict.


12

--------------------------------------------------------------------------------



[signature page follows]


13


--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Parties execute this Agreement, effective as of the
Effective Date.
ELK HILLS POWER, LLC
By:     /s/ Joanna M. Park    
Name:    Joanna M. Park
Title:    Vice President and Treasurer
CALIFORNIA RESOURCES CORPORATION
By:     /s/ Francisco Leon    
Name:    Francisco Leon
Title:    Executive Vice President and Chief Financial Officer
EHP MIDCO HOLDING COMPANY, LLC
By:     /s/ Francisco Leon    
Name:    Francisco Leon
Title:    Executive Vice President and Chief Financial Officer
SIGNATURE PAGE TO
SPONSOR SUPPORT AGREEMENT